IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                               NOS. PD-1118-15 & 1119-15



                         PAUL ANTHONY GARCIA, Appellant

                                              v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                   UNDER ARTICLE 44.04(h), V.A.C.C.P.
                 FROM THE FOURTH COURT OF APPEALS
                           KENDALL COUNTY

              P ER C URIAM.

                                         ORDER

              A jury convicted Appellant of injury to a child and intoxication manslaughter

in Cause Nos. 5397 & 5398 in the 216th District Court of Kendall County. The jury assessed

punishment at confinement for 10 years and a fine of $10,000.00, probated, and 15 years,

respectively. The Court of Appeals reversed the convictions, holding that the trial court erred

in admitting the results of a blood draw taken without a warrant. Garcia v. State, Nos 04-14-

00389-CR & 04-14-00390-CR (Tex. App. – San Antonio] delivered July 29, 2015). The
                                                                         GARCIA - 2

State has filed petitions for discretionary review which are pending before this Court.

       Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal

Procedure, to set a reasonable bail pending final determination of the appeal. However,

before this Court can set a reasonable bail we must have adequate information upon which

to determine a reasonable amount. Appellant fails to provide adequate information. See

Montalvo v. State, 786 S.W.2d 710 (Tex.Cr.App. 1989).

       Therefore, Appellant must redraft his requests for bail under Art. 44.04(h) in order for

this Court to set a reasonable bail.

       IT IS SO ORDERED this the 9th day of November, 2015.

                                       PER CURIAM

Do not publish